Citation Nr: 0214544	
Decision Date: 10/17/02    Archive Date: 10/29/02

DOCKET NO.  00-20 714A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right shoulder injury.  

2.  Entitlement to service connection for residuals of a back 
injury.  

(The issues of entitlement to service connection for 
tinnitus, hepatitis, and a prostate disability and of 
entitlement to initial compensable ratings for allergic 
rhinitis, residuals of a left knee injury with 
chondromalacia, and bilateral hearing loss will be the 
subject of a later decision.)  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1977 to June 
1998.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a November 1999 rating decision from the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied entitlement to service connection for residuals of a 
right shoulder injury and residuals of a back injury.  

The Board is undertaking additional development on the issues 
of entitlement to service connection for tinnitus, hepatitis, 
and a prostate disability and of entitlement to initial 
compensable ratings for allergic rhinitis, residuals of a 
left knee injury with chondromalacia, and bilateral hearing 
loss, pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing these issues.  


FINDINGS OF FACT

1.  The medical evidence shows no current right shoulder 
disability and includes no competent nexus opinion relating a 
right shoulder disability to active service.  

2.  The medical evidence shows no current back disability and 
includes no competent nexus opinion relating a back 
disability to active service.  



CONCLUSIONS OF LAW

1.  Residuals of a right shoulder injury were not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
1153, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.306 (2002).  

2.  Residuals of a back injury were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
1153, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.306 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

These two claims may be decided on the merits because the VA 
fulfilled its duty to assist and inform the veteran in the 
development of the claims according to The Veterans Claims 
Assistance Act of 2000.  The Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary.  38 U.S.C.A. § 5103A (West 
Supp. 2002).  

The RO's August 2001 letter provided timely notice of a 
scheduled September 2001 regional office hearing and was 
mailed to the veteran at his last known address of record.  
38 C.F.R. § 19.76 (2002).  The veteran is presumed to have 
received the August 2001 letter because it was not returned 
in the mail.  The law requires only that the VA mail a 
notice; it then presumes the regularity of the administrative 
process "in the absence of clear evidence to the contrary."  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  
Inexplicably, the veteran failed to appear at the September 
2001 regional office hearing.  The veteran and his 
representative provided no reason for the veteran's absence 
from the scheduled hearing, and neither filed a motion for a 
new hearing.  The duty to assist is not a one-way street, and 
if a veteran wishes help, he cannot passively wait for it.  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Because a 
motion for new hearing date was not filed within fifteen days 
of the originally scheduled September 2001 hearing date, the 
case will be processed as though the request for hearing had 
been withdrawn.  See 38 C.F.R. § 20.704(d) (2002).  

The RO obtained the available service medical records and 
medical records from the identified health care providers.  
The veteran filed lay statements with the RO and received a 
VA general medical examination in November 1999.  The RO's 
June 1999, August 1999, December 1999, August 2000, September 
2000, March 2001, and October 2001 letters to the veteran, 
the November 1999 rating decision, and the August 2000 and 
October 2001 statements of the case informed the veteran of 
the applicable laws and regulations, the evidence needed to 
substantiate the claims, and which party was responsible for 
obtaining the evidence.  In these documents, the VA informed 
the veteran that the VA would obtain the available records in 
the custody of a federal department or agency, including the 
veteran's service and VA medical records, and request medical 
records from the identified private health care providers.  
The veteran was informed that it was his responsibility to 
identify health care providers with specificity, and it still 
remained his ultimate responsibility to obtain any lay 
statements and private medical evidence of current diagnoses 
and medical opinions needed to support his claims.  In an 
August 1999 statement, the veteran asserted that he had no 
additional private medical evidence to submit.  Since the 
veteran was informed of the applicable laws and regulations, 
the evidence needed to substantiate the claims, told which 
party was responsible for obtaining the evidence, provided 
ample opportunity to submit such evidence, and the VA also 
attempted to obtain such evidence, the VA has fulfilled its 
duty to assist and inform the veteran.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).  


Entitlement to service connection for residuals of a right 
shoulder injury

The November 1999 rating decision denied entitlement to 
service connection for residuals of a right shoulder injury, 
and the veteran perfected a timely appeal.  At the November 
1999 VA examination, the veteran reported injuring his right 
shoulder on a steel door in 1985.  In his June 1998 formal 
application for service connection, the veteran contended 
that he injured his right shoulder while playing baseball in 
December 1997.  

For the veteran to establish service connection for residuals 
of a right shoulder disability, the evidence must demonstrate 
that a right shoulder injury was contracted in the line of 
duty coincident with military service, or if pre-existing 
such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 
1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  

Service medical records show a single treatment of the right 
shoulder in service with no diagnosis or treatment of the 
right shoulder in the years since.  The veteran's upper 
extremities and musculoskeletal system were normal and the 
veteran denied a history of arthritis and painful joints at 
the October 1976 enlistment examination and at periodic 
examinations in July 1981, July 1983, June 1987, October 
1991, and March 1993.  Service medical records mention no 
injury by a steel door in service.  In December 1997, the 
veteran reported right shoulder and deltoid pain after 
playing baseball two weeks earlier, and the diagnosis was 
right anterior deltoid strain versus right biceps tendonitis.  
The veteran was treated with pain medications, and he never 
returned to the clinic for right shoulder complaints.  Five 
months later, at the April 1998 retirement examination, the 
veteran's upper extremities and musculoskeletal system were 
normal.  

Entitlement to service connection is not warranted because 
the medical evidence shows no current right shoulder 
disability and includes no competent nexus opinion relating a 
current right shoulder disability to active service.  Without 
proof of present disability and its nexus to the claimed in-
service disability, there can be no valid claim of 
entitlement to service connection.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

The November 1999 VA general medical examiner found 
insufficient evidence to diagnose a current right shoulder 
disability, and the veteran submitted no evidence to support 
the finding of a current right shoulder disability.  The 
claims folder also includes no medical opinion that relates a 
current right shoulder disability to the veteran's allegation 
of injury by a steel door in 1985, diagnosis of right 
anterior deltoid strain versus right biceps tendonitis in 
December 1997, or any other in-service event.  The veteran 
cannot expect to self-diagnose a right shoulder disability 
and relate it to active service because he is not a medical 
professional.  A lay person is not competent to make a 
medical diagnosis or to render a medical opinion which 
relates a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

When a preponderance of the evidence is against the claim, as 
it is here, the benefit of the doubt doctrine does not apply.  
38 U.S.C. § 5107; 38 C.F.R. § 3.102 (2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-55 (1990).  Entitlement to 
service connection for a right shoulder disability cannot be 
granted.  


Entitlement to service connection for residuals of a back 
injury

The November 1999 rating decision denied entitlement to 
service connection for residuals of a back injury, and the 
veteran perfected a timely appeal.  At the November 1999 VA 
examination, the veteran alleged that he injured his back 
while lifting heavy materials in 1979.  In his June 1998 
formal application for service connection, the veteran 
contended that he injured his back while lifting heavy 
objects in January 1984.  

For the veteran to establish service connection for residuals 
of a back injury, the evidence must demonstrate that a back 
injury was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131, 1153; 
38 C.F.R. §§ 3.303, 3.306.  

According to service medical records, the veteran was treated 
one or two times in service for back complaints.  His spine 
and musculoskeletal system were normal and he denied a 
history of back pain at the October 1976 enlistment 
examination and at periodic examinations in July 1981 and 
July 1983.  In January 1984, the veteran reported low back 
pain after lifting a heavy object at work and received a 
diagnosis of possible muscle strain.  There were no follow-up 
visits for treatment of the back, and the veteran's spine and 
musculoskeletal system were deemed normal at the following 
periodic examinations in June 1987 and March 1993.  In May 
1996, the veteran complained of low back pain with tightness 
going down the back of his right leg; the diagnosis was 
hamstring strain of the right leg, and no back disability was 
mentioned.  At the April 1998 retirement examination, the 
veteran's lumbar back was still stiff and he reported a 
history of recurrent back pain, but his spine and 
musculoskeletal system were deemed normal.  

Service connection cannot be granted because the veteran has 
not shown that he has a current back disability and because 
the claims folder includes no competent medical opinion of a 
nexus between a current back disability and active service.  
See Brammer, 3 Vet. App. at 225; Hickson, 12 Vet. App. at 
253.  

The November 1999 VA examiner found insufficient evidence to 
diagnose a current back disability, and the veteran has filed 
no private medical records that establish a current 
diagnosis.  The claims folder also states no nexus opinion 
linking a current back disability to the veteran's allegation 
of injury while lifting heavy materials in 1979, possible 
muscle strain in January 1984, subjective complaints of low 
back tightness in May 1996, back stiffness in April 1998, or 
any other in-service event.  As a lay person, the veteran is 
not competent to diagnose a back disability and to relate it 
to active service.  See Espiritu, 2 Vet. App. at 494-95.  

Under these circumstances, service connection is not in order 
for a back disability.  The benefit of the doubt doctrine 
does not apply because a preponderance of the evidence is 
against the claim.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 54-55.  



ORDER

Entitlement to service connection for residuals of a right 
shoulder injury is denied.  

Entitlement to service connection for residuals of a back 
injury is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

